UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA 15-cr-386 (JGK)
Vv. MEMORANDUM OPINION
& ORDER

FRANK JENKINS, JR.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The defendant, Frank Jenkins, moves for the appointment of
counsel to pursue an application pursuant to Section 404 of the
First Step Act to reduce his sentence. Because there is no
merit to the application under the First Step Act, and no basis
to conclude that any such application wouid have any merit, the
application for appointment of counsel is denied, and the
application for relief under Section 404 of the First Step Act
is denied.

The defendant pleaded guilty to Count Six of a superseding
indictment that charged the defendant with shooting and killing
a victim in furtherance of the narcotics conspiracy charged in
Count One, in viclation of 18 U.S.C. §924({j). The Plea
Transcript, ECF No. 243 at 13, 23, the Sentencing Transcript,
ECF No. 335 at 17, and the Judgment of Conviction, ECF No. 330,
all make it clear that the defendant pleaded guiity and was

sentenced for Count Six of the superseding indictment, a
violation of 18 U.S.C. § 924(4). Section 924(j) is not a
“covered offense” under Section 404 of the First Step Act that
authorizes re-sentencing.

The defendant points to a line of the Plea Agreement with
the Government that lists the maximum sentence for a violation
of Count One, the underlying narcotics conspiracy. But that
reference to Count One was a typographical error, and it should
have referred to Count Six. It was plain that the Plea
Agreement referred to a plea of guilty to Count Six of the
Superseding Indictment, not Count One, and the defendant plainly
pleaded guilty to Count Six and was sentenced for a violation of
Count Six. Therefore, Section 404 of the First Step Act does not
apply.

Accordingly, the defendant's application for the
appointment of counsel is denied, The defendant’s application
For a reduction in his sentence pursuant to Section 404 of the
First Step Act is also denied.

SO ORDERED.

Dated: New York, New York “a AG bey
May 18, 2021
John G. ae
ontica States District Judge
